Citation Nr: 1104586	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  09-11 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial rating greater than 70 percent for 
service-connected schizoaffective disorder and posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than May 10, 2006 
for the award of service connection for schizoaffective disorder 
(now evaluated with PTSD).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from 
August 2002 to March 2003, and from December 2003 to February 
2005.  

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a June 2008 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that decision, the RO awarded the Veteran service-
connection for schizoaffective disorder, and assigned a 50 
percent disability rating effective May 10, 2006.  The Veteran 
disagreed with this initial rating and assigned effective date, 
and perfected an appeal as to both issues.

During the pendency of the appeal, the RO awarded the Veteran 
service connection for PTSD.  See the RO's March 2009 rating 
decision.   Because all mental disorders are rated under the same 
criteria in the rating schedule, the RO included consideration of 
the Veteran's PTSD symptomatology with its overall evaluation of 
the Veteran's other service-connected mental health disability, 
schizoaffective disorder, and increased the Veteran's disability 
rating from 50 to 70 percent, effective the original date of 
service connection, May 10, 2006.  The Veteran has not expressed 
satisfaction with the 70 percent rating, and has made clear his 
desire to proceed with his appeal.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993) [when a veteran is not granted the maximum benefit 
allowable under the VA Schedule for Rating Disabilities, the 
pending appeal as to that issue is not abrogated].

As explained in further detail below, the Veteran was scheduled 
for a hearing before the undersigned Veterans Law Judge in 
October 2010 at the RO.  On the day of the hearing, the Veteran's 
mother contacted the RO and requested that this hearing be 
rescheduled.  The Board has construed this communication as a 
motion to reschedule the Board hearing.  The Board finds that 
good cause is shown to have the hearing rescheduled.  Thus, a 
Remand is necessary to schedule him for a new Travel Board 
hearing at the RO.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


REMAND

The Veteran is seeking entitlement to an initial rating greater 
than 70 percent for his service-connected schizoaffective 
disorder and PTSD.  Additionally, the Veteran seeks an effective 
date earlier than May 10, 2006 for the award of service-
connection for his mental disabilities.    

The Veteran has a right to request a hearing before the issuance 
of a Board decision. Bernard v. Brown, 4 Vet. App. 384, 393 
(1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 
3.103(a) and (c), 19.9, 19.25, 20.704 (2009).  When a hearing is 
scheduled and the Veteran fails to appear, no further request for 
a hearing will be granted unless good cause is shown or a motion 
to reschedule is received within 15 days.  38 C.F.R. § 20.702(d).  
Such motion to reschedule must include the reason or reasons the 
Veteran could not attend the originally scheduled hearing and the 
reason a timely request for a postponement for the hearing was 
not submitted.

On his substantive appeal [VA Form 9], the Veteran specifically 
requested a Travel Board hearing at his local VA office before a 
member of the BVA.  Such was scheduled for October 25, 2010 at 
the RO.  On this date, the Veteran's mother contacted the RO and 
requested that this hearing be rescheduled, indicating that the 
Veteran was "picked up for an outstanding warrant" while he was 
travelling to the RO area the day before.

The Board finds that the Veteran has submitted good cause to have 
his hearing rescheduled.  Notably, the Veteran was making efforts 
to attend the scheduled hearing when he was detained by law 
enforcement.  A hearing before a Veterans Law Judge travelling to 
the RO must be scheduled at the RO level, and, accordingly, a 
remand is required. 



Accordingly, the case is REMANDED for the following action:

VBA should schedule the Veteran for a BVA 
Travel Board hearing at the RO in St. 
Petersburg, Florida. The Veteran should be 
notified of the date, time and place of 
such a hearing by letter mailed to his 
current address of record.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


